            Case 1:18-cv-09999-RA Document 81 Filed 12/02/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/2/2020

 IDEAVILLAGE PRODUCTS CORP.
                                                                   18-CV-9999 (RA)
                                 Plaintiff,
                                                                         ORDER
                         v.

 OHMYGOD 1, et al.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         Plaintiff Ideavillage Products Corp. brought this action against Defendants for selling

counterfeit versions of its hair-removal products in infringement of its trademarks and

copyrights. On November 17, 2020, the Court granted Plaintiff’s motion for default judgment

against all remaining Defendants except slde, superboxi, Terry is World, and YouMengGo, who

had not yet been served with the Court’s order regarding default. The Court ordered Plaintiff to

advise the Court by December 1, 2020 whether it seeks to further litigate the claims against those

four defendants.

         The Court has not since received any response from Plaintiff. No later than December

16, 2020, the parties shall file the requested letter. If, however, Plaintiff does not respond to this

Order, the Court may dismiss this action for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).



SO ORDERED.
Dated:      December 2, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
